--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]


March 28, 2018

Robert McKeracher
[Address Omitted]

Dear Rob,

As we continue transforming our business under the Value Creation Plan, your
leadership and commitment to the organization is essential. The purpose of this
letter is to confirm the understanding between you and SunOpta regarding your
employment as we continue our journey and build upon our efforts in 2018 and
beyond.

If you voluntarily remain employed with SunOpta through the later of (i) the
date SunOpta’s Annual Report on Form 10-K for the fiscal year ending December
28, 2019 is filed with the Securities and Exchange Commission or (ii) March 31,
2020 (the latest of such dates to occur being referred to herein as the
“Retention Date”), you will receive a retention bonus equivalent to sixty
percent (60%) of your annual base salary as of the Retention Date (the
“Retention Bonus”). The Retention Bonus shall be comprised of a 50% cash payment
and 50% of a grant of Restricted Stock Units. The cash portion of the Retention
Bonus, less all applicable withholdings, will be paid to you on the first
regular payroll date following the Retention Date. The Restricted Stock Units
shall be issued within ten (10) days after the date of this letter and shall
vest on the Retention Date if you are entitled to receive the Retention Bonus.

If SunOpta terminates your employment without “Cause” prior to the Retention
Date, you will be paid the entire cash amount of the Retention Bonus on the
first regular payroll date following the date of termination of your employment
and your Restricted Stock Units will vest immediately as of the termination date
of your employment. For purposes of this letter, “Cause” means: (i) your
engagement in dishonesty, illegal conduct or gross misconduct, which is, in each
case, materially injurious to SunOpta; (ii) your embezzlement, misappropriation
or fraud whether or not related to your employment with SunOpta; or (iii) your
conviction of or plea of guilty or nolo contendere to a crime that constitutes
an indictable or felony offence (excluding driving offences) or a crime that
constitutes a misdemeanor involving moral turpitude.

On the Retention Date you may elect to voluntarily terminate your employment and
receive the severance payment as defined in your executive employment agreement
with SunOpta dated October 10, 2011 (the “Severance Payment”). If you
voluntarily terminate your employment with SunOpta at any time prior to or
following the Retention Date, you will not be entitled to receive the Severance
Payment. If SunOpta terminates your employment without Cause at any time prior
to, on or following the Retention Date, you will be entitled to receive the
Severance Payment.

If you elect to voluntarily terminate your employment on the Retention Date or
SunOpta terminates your employment without Cause prior to, on or following the
Retention Date, you will continue to be eligible for any payments earned or
owing under the applicable Short-Term Incentive Plan (“STIP”) for (i) any earned
but not yet paid STIP for the prior fiscal year; and (ii) a pro-rata portion of
your 2018 or 2019 STIP based upon your termination date subject to a payout to
senior leaders under the STIP for that year. The payment of STIP, if any, will
be paid out to you in accordance with the normal payout timeframe for all
employees.

Lastly, it is agreed that if you elect to voluntarily terminate your employment
on the Retention Date (whether or not SunOpta elects to waive your resignation
notice requirement) or SunOpta terminates your employment without Cause prior
to, on or following the Retention Date (i) any long-term incentive grants
awarded to you as of the date of this letter shall continue to vest through May
24, 2020 and (ii) any vested options can be exercised through the earlier of the
expiration date of the option or June 24, 2020. In the event of a conflict
between the terms of this letter and any applicable award agreement or stock
incentive plan document, the terms of this letter will control.

--------------------------------------------------------------------------------


  – 2 – March 29, 2018

Respectfully,

/s/ David Colo

David Colo
President and CEO

I agree to the above conditions of employment.

/s/ Robert McKeracher March 28, 2018 Employee Signature Date


--------------------------------------------------------------------------------